Exhibit 10.1
Execution Version




THIRD AMENDMENT


This Third Amendment (“Amendment”) dated as of April 28, 2016 (the “Third
Amendment Effective Date”) is by and among Hi-Crush Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders party hereto, and ZB, N.A. DBA
Amegy Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and ZB, N.A. DBA Amegy Bank, as Administrative Agent, as issuing
lender, and as swing line lender, are parties to the Amended and Restated Credit
Agreement dated as of April 28, 2014, as amended by Consent, Waiver and First
Amendment dated as of October 21, 2014 and the Second Amendment dated as of
November 5, 2015 (as amended, the “Credit Agreement”);
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein, subject to the conditions herein; and
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1.Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement, as amended by this Amendment.
Section 2.    Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended to include the
following new defined terms in their appropriate alphabetical order:
“Covenant Cure Payment” has the meaning set forth in Section 7.7.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c)


-1-



--------------------------------------------------------------------------------





any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Equity Funding Date” means the date on which the Borrower shall have received
Equity Issuance Proceeds from the Equity Issuance of Equity Interests of the
Borrower (other than Disqualified Stock) on terms satisfactory to the
Administrative Agent and in aggregate amount not less than $25,000,000
(determined prior to giving effect to the payment of all related underwriter
fees and expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, and brokerage
commissions).


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Equity Funding Event of Default” has the meaning set forth in Section 7.1(q).


“Third Amendment Effective Date” means April 28, 2016.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The definition of “Commitment” in Section 1.1 of the Credit Agreement is
hereby amended by replacing the last sentence of such definition as follows:
The aggregate Commitment on the Third Amendment Effective Date is $75,000,000.
(c)    The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is hereby amended by:
(i)    deleting the “or” before clause (e);


-2-



--------------------------------------------------------------------------------





(ii)    inserting new clause (f) after clause (e) as follows:
or (f) has, or has a direct or indirect parent company that has, become the
subject of a Bail-in Action.
(iii)    replacing the “clauses (a) through (e)” with “clauses (a) through (f)”
in the final sentence of such definition.
(d)    The definition of “Eurodollar Rate” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition:
Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
(e)    The definition of “Federal Funds Rate” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition:
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
(f)    The proviso in Section 2.14(c)(i) of the Credit Agreement is hereby
amended by replacing such proviso as follows:
; provided that, subject to Section 9.22, such reallocation shall not constitute
a waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;
(g)    Section 3.2 of the Credit Agreement is hereby amended by adding new
clauses (d) as follows:
(d)    From and after July 1, 2017, the Borrower and its Subsidiaries shall be
in pro forma compliance with the financial covenant in Section 6.16 as of the
most recently ended fiscal quarter after giving pro forma effect to such Advance
or such increase, renewal or extension of such Letter of Credit (which
calculation, for the avoidance of doubt, uses outstanding Debt on the date of
such Advance or increase, renewal or extension of such Letter of Credit and
EBITDA as of such fiscal quarter end) and the Borrower shall have delivered a
pro forma compliance certificate setting forth a calculation of such compliance
to the Administrative Agent with such supporting information that the
Administrative Agent may request.
(h)    Section 6.9(c) of the Credit Agreement is hereby amended by replacing
such clause in its entirety as follows:
(c)  the Borrower may make cash distributions to the holders of its Equity
Interests from “Operating Surplus” (as such term is defined in the Partnership
Agreement) calculated on a cumulative basis from August 21, 2012 through the
date


-3-



--------------------------------------------------------------------------------





of such distribution and after deducting therefrom all Covenant Cure Payments so
long as (i) no Event of Default shall have occurred and be continuing, (ii)
prior to the Q2 2017 Compliance Date, the Borrower and its Subsidiaries are in
pro forma compliance with the financial covenants in Section 6.16 and 6.17
calculated (A) after giving effect to such payment, (B) assuming that the
Leverage Ratio and Interest Coverage Ratio requirements for the fiscal quarter
ending June 30, 2017 as set forth in Section 6.16 and 6.17 were applicable for
the fiscal quarter ending immediately prior to the date such distribution is to
be made, and (C) with “EBITDA” for the four-fiscal quarter period then ended
being deemed equal to EBITDA for the last fiscal quarter multiplied by 4, (iii)
from and after the Q2 2017 Compliance Date, the Borrower and its Subsidiaries
are in pro forma compliance with the financial covenants in Section 6.16 and
6.17 after giving effect to such payment and as of the most recent fiscal
quarter end for which financial statements have been delivered to the
Administrative Agent, and (iv) the Equity Funding Date has occurred; and
(i)    Section 6.23 of the Credit Agreement is hereby amended by replacing such
Section in its entirety as follows:
Section 6.23    EBITDA. For the fiscal quarter ending on March 31, 2017,
Borrower shall not permit EBITDA for the two-fiscal quarter period then ended to
be less than a negative $5,000,000.
(j)    Section 7.1 of the Credit Agreement is hereby amended by adding new
clause (q) as follows:
(q)    The Equity Funding Date has not occurred within 45 calendar days after
the Third Amendment Effective Date (the “Equity Funding Event of Default”).
(k)    The Credit Agreement is hereby amended by inserting new Section 7.7 as
follows:
Section 7.7    Borrower’s Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 7.1, in the
event of any Event of Default under the covenants set forth in Section 6.16,
Section 6.17 or Section 6.23, from the first day of the applicable fiscal
quarter until the date on which financial statements are required to be
delivered pursuant to Section 5.2(a) or (b) with respect to the applicable
fiscal quarter hereunder, the Borrower may apply cash Equity Issuance Proceeds
from an Equity Issuance of Equity Interests (other than Disqualified Stock) or
cash equity contributions on account of Equity Interests (other than
Disqualified Stock) and in an amount sufficient to bring Credit Parties into
compliance with such provision and rounded up to the nearest $1,000,000 (a
“Covenant Cure Payment” and such necessary minimum amount, the “Minimum Covenant
Cure Amount”) in the manner set forth below in this Section 7.7. Solely for
purposes of calculating the covenants set forth in Section 6.16, Section 6.17 or
Section 6.23 for a particular fiscal quarter end, the


-4-



--------------------------------------------------------------------------------





Borrower may apply the Covenant Cure Payment to increase its consolidated EBITDA
for such fiscal quarter (and such four quarter periods containing such
applicable fiscal quarter end), so long as (A) the Borrower actually receives
such Covenant Cure Payment no earlier than the first day of the applicable
fiscal quarter and no later than the date on which the applicable financial
statements for such fiscal quarter end are due hereunder, and no later than the
date on which the applicable financial statements for such fiscal quarter are
due hereunder, the Administrative Agent receives evidence of such Covenant Cure
Payment receipt from the Borrower, (B) each Lender’s Commitment is reduced as
provided in the following sentence, (C) on the date financial statements for the
applicable fiscal quarter are due, the Borrower applies the proceeds of such
Covenant Cure Payment as a prepayment of Advances (without the need for any
notice of prepayment pursuant to Section 2.4(b) or otherwise) in an amount
sufficient to cause the sum of (i) the Advances plus (ii) the Letter of Credit
Exposure to not exceed the aggregate Commitments (after giving effect to the
reduction required in the following sentence), and (D) the Equity Funding Event
of Default has not occurred. On the date financial statements for the applicable
fiscal quarter are due, the Lenders’ Commitments shall be ratably and
permanently reduced (without the need for any prior notice of reduction pursuant
to Section 2.1(b) or otherwise) by the Minimum Covenant Cure Amount, with no
obligation of the Lenders to reinstate such Commitments, and the applicable
Commitment Fees shall thereafter be computed on the basis of the Commitments, as
so reduced. Subject to the terms set forth above and the terms in clauses (b)
and (c) below, upon (x) application of the proceeds of such Covenant Cure
Payment as provided in the immediately preceding sentence and (y) delivery of a
Compliance Certificate executed by a Responsible Officer of the Borrower to the
Administrative Agent reflecting compliance with Section 6.16, Section 6.17 or
Section 6.23, as applicable, such Events of Default shall be deemed cured and
waived and no longer in existence.
(b)    The Covenant Cure Payment shall only be taken into account when
calculating EBITDA for purposes of the covenants contained in Section 6.16,
Section 6.17 or Section 6.23 as of a particular fiscal quarter end (the “Cured
Quarter”) and any subsequent calculations of such covenants which contain such
Cured Quarter as part of its two-quarter period, three-quarter period, trailing
twelve month period or trailing four-quarter period (the “Test Period”). For the
avoidance of doubt, the full amount of the Covenant Cure Payment (including any
portion thereof that was necessary to round up to the nearest $1,000,000) shall
be used in calculating the applicable covenant compliance as provided in this
Section 7.7. However, the amount of the Covenant Cure Payment itself shall not
be multiplied in the manner provided in the last sentence of the definition of
“EBITDA” regardless whether such calculation is for such Cured Quarter or any
subsequent Test Period. Therefore, with respect to the Test Periods for which
EBITDA is annualized as provided for in the final sentence of the definition of
“EBITDA”, (i) the Minimum Covenant Cure Amount necessary in order for the
Borrower to be in compliance with the covenants contained in Section 6.16 or
Section 6.17 shall be calculated after giving effect to


-5-



--------------------------------------------------------------------------------





the annualization of EBITDA provided for in the final sentence of the definition
of “EBITDA”1 and (ii) Leverage Ratio and Interest Coverage Ratio shall be
calculated by first annualizing actual EBITDA figures for such Test Period then
adding the amount of all Covenant Cure Payments, if any, applied during such
Test Period.
(c)    The parties hereby acknowledge and agree that this Section 7.7 may not be
relied on for purposes of calculating any financial ratios or other conditions
or compliances other than the financial covenant set forth in Section Section
6.16, Section 6.17 or Section 6.23, as applicable, and shall not result in any
adjustment to any amounts (including any increase in “Operating Surplus” that is
permitted to be distributed under Section 6.9) other than the amount of the
consolidated EBITDA referred to in Section 7.7(a) above for purposes of
determining the Borrower’s compliance with Section 6.16, Section 6.17 or Section
6.23, as applicable.
(l)    The Credit Agreement is hereby amended by (i) renumbering Section 9.22
and Section 9.23 as Section 9.23 and Section 9.24, respectively, and (ii)
inserting new Section 9.22 as follows:
Section 9.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
1For illustrative purposes only, if EBITDA for the quarter ending June 30, 2017
is equal to $500,000, then after giving effect to the last sentence of EBITDA,
EBITDA for the four-fiscal quarter period ending June 30, 2017 is deemed to be
$2,000,000 for purposes of the Leverage Ratio and Interest Coverage Ratio. If
EBITDA is required to be $3,000,000 for the four fiscal quarters ending June 30,
2017 in order for the Borrower to be in compliance with the Leverage Ratio and
Interest Coverage Ratio covenants, then the Covenant Cure Payment shall be equal
to or greater than $1,000,000.






-6-



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(m)    The Credit Agreement is hereby amended by replacing Schedule II
(Commitments, Contact Information) in its entirety with Schedule II attached
hereto.
(n)    The Credit Agreement is hereby amended by replacing Exhibit B (Form of
Compliance Certificate) in its entirety with Exhibit B attached hereto.
(o)    The Credit Agreement is hereby amended by replacing Exhibit D (Form of
Notice of Borrowing) in its entirety with Exhibit D attached hereto.
Section 3.    Decrease of the Commitments. As of the Third Amendment Effective
Date, the aggregate Commitments shall be decreased to $75,000,000. Upon the
effectiveness of this Amendment pursuant to Section 4 below, each Lender’s
Commitment shall be the Commitment set forth on Schedule II attached hereto. The
commitment fees provided for in Section 2.6(a) of the Credit Agreement shall
hereafter be computed on the basis of the aggregate Commitments as so decreased.
Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the Third Amendment Effective Date upon the occurrence of the following
conditions precedent:
(a)    Documentation. The Administrative Agent shall have received the
following, each in form and substance satisfactory to the Administrative Agent:
(i)    this Amendment duly executed by the Borrower, the Administrative Agent
and the Majority Lenders (calculated in accordance with the Commitments set
forth on Schedule II attached hereto), and the Acknowledgment and Reaffirmation
attached hereto duly executed by each of the Guarantors; and
(ii)    a Revolving Note payable to each Lender in the amount of such Lender’s
Commitment, as amended hereby.
(b)    Prepayment of Revolving Advances. On the Amendment Effective Date, the
Borrower shall have made the prepayment of the Revolving Advances, if any,
required pursuant to Section 2.4(c)(i) of the Credit Agreement as a result of
the reduction of the Commitments pursuant to this Amendment.


-7-



--------------------------------------------------------------------------------





(c)    Payment of Fees. On or prior to the Amendment Effective Date, the
Borrower shall have paid the fees set forth in the fee letter dated as of April
28, 2016 between the Borrower and the Administrative Agent and all reasonable
and documented out-of-pocket costs and expenses which have been invoiced and are
payable pursuant to Section 9.1 of the Credit Agreement.
Section 5.    Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect hereto:
(a)    the representations and warranties of the Credit Parties contained in the
Credit Documents are true and correct in all material respects on and as of the
date hereof, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain true and correct in
all material respects as of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    EBITDA for the six month period ending March 31, 2016 was no less than
$2,000,000.
Section 6.    Effect of Amendment.
(a)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender, the Swing Line Lender or the
Administrative Agent under any of the Credit Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Credit Documents.
(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
(c)    This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d)    Except as specifically modified above, the Credit Agreement and the other
Credit Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 7.    RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower hereby, for itself
and its successors and assigns, fully and without reserve, releases, acquits,
and forever discharges each Secured Party, its respective successors and
assigns, officers, directors, employees, representatives, trustees, attorneys,
agents and affiliates (collectively the "Released Parties" and individually a
"Released Party") from any and all actions, claims, demands, causes of


-8-



--------------------------------------------------------------------------------





action, judgments, executions, suits, debts, liabilities, costs, damages,
expenses or other obligations of any kind and nature whatsoever, direct and/or
indirect, at law or in equity, whether now existing or hereafter asserted,
whether absolute or contingent, whether due or to become due, whether disputed
or undisputed, whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY
OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE
NEGLIGENCE OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Third Amendment Effective Date and are in any way directly or
indirectly arising out of or in any way connected to any of this Amendment, the
Credit Agreement, any other Credit Document, or any of the transactions
contemplated hereby or thereby (collectively, the "Released Matters"). The
Borrower, by execution hereof, hereby acknowledges and agrees that the
agreements in this Section 7 are intended to cover and be in full satisfaction
for all or any alleged injuries or damages arising in connection with the
Released Matters herein compromised and settled. The Borrower hereby further
agrees that it will not sue any Released Party on the basis of any Released
Claim released, remised and discharged by the Credit Parties pursuant to this
Section 7. In entering into this Amendment, the Borrower has consulted with, and
has been represented by, legal counsel and expressly disclaim any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 7 shall survive the termination of this Amendment, the Credit
Agreement and the other Credit Documents and payment in full of the Obligations.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE DEEMED A CONTRACT UNDER,
AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic means of an executed counterpart of this Amendment shall be
deemed to constitute due and sufficient delivery of such counterpart.
THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AMENDMENT AND
THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


-9-



--------------------------------------------------------------------------------





THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Intentionally Left Blank]




-10-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
BORROWER:
HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer


Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT/LENDERS:
ZB, N.A. DBA AMEGY BANK, in its capacity as Administrative Agent, Issuing
Lender, Swing Line Lender, and a Lender
By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer




Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






IBERIABANK,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






ORIGIN BANK (f/k/a Community Trust Bank), as a
Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer








Signature Page to Third Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND REAFFIRMATION




Each of the undersigned (each a “Guarantor” and collectively the “Guarantors”)
hereby (a) acknowledges receipt of a copy of the foregoing Third Amendment dated
as of April 28, 2016 (the “Amendment”) among Hi-Crush Partners, a Delaware
limited partnership (the “Borrower”), the lenders party thereto, and ZB, N.A.
DBA Amegy Bank, as administrative agent (in such capacity, the “Administrative
Agent”) and (b) ratifies, confirms, and acknowledges that its obligations under
the Amended and Restated Guaranty Agreement dated as of April 28, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”; capitalized terms used herein and not specifically defined herein
have the meaning provided in the Guaranty) are in full force and effect and that
each Guarantor continues to unconditionally and irrevocably, jointly and
severally, guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations, as such Guaranteed Obligations may have been amended by the
Amendment. Each Guarantor hereby acknowledges that its execution and delivery of
this Acknowledgment and Reaffirmation do not indicate or establish an approval
or consent requirement by the Guarantors in connection with the execution and
delivery of amendments to the Credit Agreement or any of the other Credit
Documents (as defined in the Credit Agreement referred to in the Guaranty).


RELEASE: For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Guarantor hereby, for itself and its
successors and assigns, fully and without reserve, releases, acquits, and
forever discharges each Secured Party, its respective successors and assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the "Released Parties" and individually a "Released
Party") from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Third Amendment Effective Date (as defined in the Third Amendment) and
are in any way directly or indirectly arising out of or in any way connected to
any of the Third Amendment, the Credit Agreement, any other Credit Document
(including this Acknowledgment and Reaffirmation), or any of the transactions
contemplated hereby or thereby (collectively, the "Released Matters"). Each
Guarantor, by execution hereof, hereby acknowledges and agrees that the
agreements in this paragraph are intended to cover and be in full satisfaction
for all or any alleged injuries or damages arising in connection with the
Released Matters herein compromised and settled. The Borrower hereby further
agrees that it will not sue any Released Party on the basis of any Released
Claim released, remised and discharged by the Credit Parties pursuant to this
paragraph. In entering into the agreements set forth in this Acknowledgment and
Reaffirmation, the Borrower has consulted with, and





--------------------------------------------------------------------------------






has been represented by, legal counsel and expressly disclaim any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this paragraph shall survive the termination of this Acknowledgment and
Reaffirmation, the Third Amendment, the Credit Agreement and the other Credit
Documents and payment in full of the Obligations.


This Acknowledgment and Reaffirmation shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
conflicts of laws principles.


THIS ACKNOWLEDGMENT AND REAFFIRMATION AND THE OTHER CREDIT DOCUMENTS, AS DEFINED
IN THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AMENDMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.


HI-CRUSH WYEVILLE LLC
HI-CRUSH CHAMBERS LLC
HI-CRUSH OPERATING LLC
HI-CRUSH RAILROAD LLC
D & I SILICA, LLC.
HI-CRUSH FINANCE CORP.
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
HI-CRUSH AUGUSTA LLC
HI-CRUSH CANADA INC.




Each By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer









--------------------------------------------------------------------------------






SCHEDULE II
Commitments, Contact Information
ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER
ZB, N.A. DBA Amegy Bank
Address for Notices: 4400 Post Oak Parkway
                                     Houston, Texas 77027
Attn:                            Special Processing: Dana Chargois
Telephone: (713) 232-6395
Facsimile: (713) 693-7467
Email:                         special.processing@amegybank.com


With a copy to: 4400 Post Oak Parkway
                                      Houston, Texas 77027
Attn:                             Wendy Schneider
Telephone: (713) 232-1564
Facsimile: (713) 693-7467
Email:                          wendy.schneider@amegybank.com


With a copy to: 4400 Post Oak Parkway
                                      Houston, Texas 77027
Attn:                             Brad Ellis
Telephone: (713) 232-1212
Facsimile: (713) 693-7467
Email:                          Brad.Ellis@amegybank.com


CREDIT PARTIES
Borrower/Guarantors


Address for Notices: Three Riverway, Suite 1350
                                      Houston, TX 77056
Attn:                             Laura C. Fulton
Telephone: (713) 980-6200
Facsimile: (713) 980-6202





Lender
Commitment
ZB, N.A. DBA Amegy Bank
$13,500,000
Barclays Bank PLC
$10,875,000
Morgan Stanley Bank, N.A.
$10,875,000
IBERIABANK
$10,125,000
Regions Bank
$9,375,000
UBS AG, Stamford Branch
$6,750,000
Origin Bank
$6,750,000
Bank of America, N.A.
$6,750,000
Total:
$75,000,000.00








--------------------------------------------------------------------------------






EXHIBIT B
Form of Compliance Certificate




See attached.









--------------------------------------------------------------------------------






EXHIBIT D
Form of Notice of Borrowing


See attached.









